DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This final office action is responsive to Applicants' amendment filed on 07/05/2022.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Regarding election requirement:
The election requirement dated June 7, 2021, was traversed in a reply filed on August 9, 2021. Further, the Examiner indicated in a phone call on March 16, 2022, that the election requirement would be withdrawn. The Office Action does not address the election requirement, but all claims have been examined on the merits. Accordingly, Applicant respectfully requests the election requirement be withdrawn.
Examiner’s note: requirement for restriction/election dated 06/07/2021 has been withdrawn. 


Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
Applicant argues: 
The Examiner further asserts that voltage can be obtained under Ohm's law by current detectors 51 and 52, without further details. Office Action, at 3. Reference numbers 51 and 52 denote current detectors, not resistors. It is unclear how voltages at nodes P and M relative to node N could be determined based on currents detected by current detectors 51, 52 under Ohm's law. 
Further, Yamada does not describe determining, based on the indication of the voltage difference, a control signal to control a current draw from the positive DC voltage terminal or the negative DC voltage terminal by the DC-to-DC converter. Rather, Yamada describes generating a control signal based on currents, not voltages. Specifically, Yamada states: 
The controller may add the obtained ripple component of the first current to a base current command value to generate a first current command value for the first output-side converter circuit and may generate a first control signal for causing the first adjusted current to match the first current command value, and may subtract the obtained ripple component of the first current from the base current command -10- 
PATENTP190854US01 (42005-125)value to generate a second current command value for the second output-side converter circuit and may generate a second control signal for causing the second adjusted current to match the second current command value. Yamada, [0015] (emphasis added). 
Therefore, Yamada does not describe a controller configured to determine an indication of a voltage difference between (i) a voltage of the positive DC voltage terminal relative to the center DC voltage terminal and (ii) a voltage of the center DC voltage terminal relative to the negative DC voltage terminal and determine, based on the indication of the voltage difference and a control signal to control a current draw from the positive DC voltage terminal or the negative DC voltage terminal by the DC-to-DC converter, as recited in Claim 1. 
Examiner respectfully disagrees: applicant is claiming “determine an indication of a voltage difference”, the presence of current is an indication of a voltage difference per Ohm’s Law, applicant is not claiming measuring a voltage.  And the cited controller uses this indication to provide further voltage and current control/regulation.


Applicant argues: 
Additionally-cited reference Lee does not remedy the above-described deficiencies in Yamada. 
Lee teaches a PWM DC-DC converter including a switching unit converting an input voltage to an output voltage, a comparator, a switching controller, and an operating point compensation unit. Lee, Abstract. No combination of Yamada and Lee describes or suggests a controller configured to determine an indication of a voltage difference between (i) a voltage of the positive DC voltage terminal relative to the center DC voltage terminal and (ii) a voltage of the center DC voltage terminal relative to the negative DC voltage terminal and determine, based on the indication of the voltage difference and a control signal to control a current draw from the positive DC voltage terminal or the negative DC voltage terminal by the DC-to-DC converter, as recited in Claim 1. 
Examiner respectfully disagrees: In response to applicant's argument that Lee does not suggest to be combined with Yamada, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4-5, 7-11, 14-18 & 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (20190348903 and hereinafter as Yam)
 
Regarding claim 1. Yam teaches an alternating current (AC) to direct current (DC) converter [fig 1] comprising: 
a power factor correction (PFC) circuit comprising a positive DC voltage terminal, a center DC voltage terminal [10], and a negative DC voltage terminal; 
a DC-to-DC converter [22]; 
and a controller [60] configured to: determine an indication of a voltage difference between (i) a voltage of the positive DC voltage terminal relative to the center DC voltage terminal and (ii) a voltage of the center DC voltage terminal relative to the negative DC voltage terminal [51/52 are indications of voltages values per ohms law and 53 detect specific voltage, ¶55-¶57]; 
determine, based on the indication of the voltage difference, a control signal to control a current draw from the positive DC voltage terminal or the negative DC voltage terminal by the DC-to-DC converter [¶88]; 
and provide the control signal to the DC-to-DC converter to control the current draw from the positive DC voltage terminal or the negative DC voltage terminal by the DC-to-DC converter [implicit 61 regulates the current received by 21 and 22, ¶59].  

Regarding claim 2. Yam teaches the AC-to-DC converter of claim 1, wherein to determine the control signal comprises to (i) determine, based on the indication of the voltage difference, a first control signal [G1] to control a current draw from the positive DC voltage terminal and (ii) determine [implicit ¶60-¶61], based on the indication of the voltage difference, a second control signal [G2] to control a current draw from the negative DC voltage terminal , and wherein to provide the control signal comprises to (i) provide the first control signal to the DC-to-DC converter to control the current draw from the2 of 14PATENTP190854US01 (42005-125) positive DC voltage terminal and (ii) provide the second control signal to the DC-to-DC converter to control the current draw from the negative DC voltage terminal [¶61, implicit since values detected by 60 predetermine or are use to indirectly determine G1/G2].   

Regarding claim 4. Yam teaches the AC-to-DC converter of claim 1, wherein the DC-to-DC converter comprises a flyback converter [¶46].  

Regarding claim 5. Yam teaches the AC-to-DC converter of claim 1, wherein the DC-to-DC converter comprises an isolated DC-to-DC converter [¶46, it is understood flyback converters are isolated DCDC converters].  

Regarding claim 7. Yam teaches the AC-to-DC converter of claim 1, wherein to provide the control signal to the DC-to-DC converter causes the voltage difference to decrease [implicit, by regulating DCDC converters controllers raises duty cycle or lowers duty cycle based on detected values].  

Regarding claim 8. Yam teaches the AC-to-DC converter of claim 1, wherein an AC input to the AC- to-DC converter is a three-phase AC input [¶36].  

Regarding claim 9. Yam teaches the AC-to-DC converter of claim 1, wherein the PFC circuit further comprises a controller [61] to control a voltage difference between the positive DC voltage terminal and the negative DC voltage terminal, and wherein the PFC circuit does not include a controller to control a voltage difference between the positive DC voltage terminal and the center DC voltage terminal [¶59].  

Regarding claim 17. Yam teaches a controller [60] for controlling an alternating current (AC) to direct current (DC) converter [fig 1], the controller comprising one or more circuits [61/62] configured to: determine an indication of a voltage difference between (i) a voltage of a positive DC voltage terminal of the AC-to-DC converter relative to a center DC voltage terminal of the AC- to-DC converter and (ii) a voltage of the center DC voltage terminal of the AC-to-DC converter relative to a negative DC voltage terminal [51/52 are indications of voltages values per ohms law and 53 detect specific voltage, ¶5-¶57]; 
determine, based on the indication of the voltage difference, a control signal to control a current draw from the positive DC voltage terminal or the negative DC voltage terminal by a DC-to-DC converter [¶88]; 
and provide the control signal to the DC-to-DC converter to control the current draw from the positive DC voltage terminal or the negative DC voltage terminal by the DC-to-DC converter [implicit 61 regulates the current received by 21 and 22, ¶59].  

Regarding claim 18. Yam teaches the controller of claim 17, wherein to determine the control signal comprises to (i) determine, based on the indication of the voltage difference, a first control signal [G1] to control a current draw from the positive DC voltage terminal and (ii) determine [implicit ¶60-¶61], based on the indication of the voltage difference, a second control signal to control a current draw from the negative DC voltage terminal, and wherein to provide the control signal comprises to (i) provide the first control signal to the DC-to-DC converter to control the current draw from the positive DC voltage terminal and (ii) provide the second control signal to the DC-to-DC converter to control the current draw from the negative DC voltage terminal [¶61, implicit since values detected by 60 predetermine or are use to indirectly determine G1/G2].     

Regarding claim 20. Yam teaches the controller of claim 17, wherein to provide the control signal to the DC-to-DC converter causes the voltage difference to decrease [implicit, by regulating DCDC converters controllers raises duty cycle or lowers duty cycle based on detected values].

Regarding method claims 10-11, 14-16, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324,
231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 and rejected under 35 U.S.C. 103 as being unpatentable over Yam in view of Lee (20140145693) 
Regarding claim 6. Yam teaches the AC-to-DC converter of claim 1, 
However, Yam does not explicitly mention wherein to determine the control signal comprises to determine the control signal with use of a proportional-integral-derivative (PID) controller. 
Lee teaches wherein to determine the control signal comprises to determine the control signal with use of a proportional-integral-derivative (PID) controller [¶31].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a PID controller as shown by Lee into Yam in order to have a controller that is easy to implement, stabilize faster response and no steady state error.

Regarding method claims 13, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324,
231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.


Allowable Subject Matter
Claims 3, 12 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome.  

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839